DETAILED ACTION
	This action is responsive to 07/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William H. Hargett Jr. on 08/16/2021.
Please amend claims 5, 7, and 9 as follows:
5. The display device of claim [[2]]1, further comprising a display driving circuit that drives the display panel, wherein the display driving circuit comprises: the first switching element selectively connecting the first driving voltage generator to the second sub-pixels; and the second switching element selectively connecting the second driving voltage generator to the second sub-pixels.
7 The display device of claim [[2]]1, further comprising a first switching unit mounted on a circuit board, wherein the power supply unit is mounted on the circuit board, wherein 
9. (Currently Amended) The display device of claim [[2]]1, further comprising a second switching unit disposed on a substrate of the display panel, wherein the second switching unit comprises: the first switching element selectively connecting the first driving voltage generator to the second sub-pixels; and the second switching element selectively connecting the second driving voltage generator to the second sub-pixels.
Allowable Subject Matter
Claims 1, 3-15, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display device having a sensor area, wherein the number of pixels in the sensor area is smaller than the number of pixels in a general area of the display not having sensors, and wherein driving voltages different from each other are supplied to the pixels of the general area and the pixels of the sensor area, therefore, luminance of the general area and luminance of the sensor area may be substantially uniform.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display device, comprising: a display panel comprising a first area and a second area, wherein the first area includes first sub-pixels, and the second area includes second sub-pixels; and a power supply unit that generates a first driving voltage and a second driving voltage greater than the first driving voltage to supply the first and second driving voltages to the display panel, wherein the first sub-pixels receive the first driving voltage, and the second sub-pixels receive the first driving voltage or the second driving voltage, wherein the power supply unit comprises: A first driving voltage generator that generates the first driving voltage; and a second driving voltage generator that generates the second driving voltage, wherein a first switching element is connected to the first driving voltage generator and the second sub-pixels, and a second switching element is connected to the second driving voltage generator and the second sub-pixels”, as recited in claim 1. 
b) “A display device, comprising: a display panel comprising a first area and a second area, wherein the first area includes first sub-pixels, and the second area includes second sub-pixels, wherein the display panel comprises: a first horizontal voltage supply line disposed at one side of the first area; a first vertical voltage supply line connected to the first horizontal voltage supply line, wherein the first vertical voltage supply line supplies a first driving voltage to the first sub-pixels; a second horizontal voltage supply line disposed at one side of the second area; and a second vertical voltage supply line connected to the second horizontal voltage supply line, wherein the second vertical voltage supply line supplies the first driving voltage or a second driving voltage greater than the first driving voltage to the second sub-pixels, wherein the first horizontal voltage supply line and the second horizontal voltage supply line are disposed on a first layer disposed on a substrate of the display panel, and the first vertical voltage supply line and the second vertical voltage supply line are disposed on a second layer disposed on the first layer”, as recited in claim 15.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627